Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 1 of 38 PageID 948



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

MCGRIFF INSURANCE SERVICES,
INC., f/k/a BB&T Insurance
Services, Inc.,

            Plaintiff,

v.                                 Case No:    2:21-cv-480-JES-NPM

EUGENE LITTLESTONE, CALEB
LITTLESTONE, DAWN DISCH,
DOUGLAS FIELDS, MICHAEL
FIELDS, and ALLIANT
INSURANCE SERVICES, INC.,

            Defendants.



                            OPINION AND ORDER

      This matter comes before the Court on plaintiff's Motion for

Temporary Restraining Order (Doc. #17) filed on July 12, 2021 and

construed as a motion for preliminary injunction.              (Doc. #19.)

Defendants Eugene Littlestone (E. Littlestone), Caleb Littlestone

(C. Littlestone), Dawn Disch (Disch) 1, Douglas Fields (D. Fields),

Michael Fields (M. Fields) 2 and Alliant Insurance Services, Inc.


      1Defendant Disch’s Motion to Dismiss was granted to the
extent that the Amended Complaint was dismissed without prejudice
to filing a Second Amended Complaint.     (Doc. #51.)    A Second
Motion to Dismiss Plaintiff’s Claims Against Defendant Dawn Disch
(Doc. #64) was filed on September 14, 2021.
      2Defendant M. Fields’ Motion to Sever and Transfer was denied
on August 17, 2021. (Doc. #52.) A Motion for Partial Dismissal
Pursuant to Rule 12(b)(6) (Doc. #65) was filed on September 14,
2021, by the Littlestones, the Fields, and Alliant.
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 2 of 38 PageID 949



(Alliant) filed a Response to Motion for Temporary Restraining

Order/Preliminary Injunction (Doc. #27) on July 19, 2021.                    With

leave of Court, plaintiff filed a Reply in Support (Doc. #37) and

defendants filed a Sur-Reply in Opposition (Doc. #40).

                                     I.

      “The purpose of the preliminary injunction is to preserve the

positions of the parties as best we can until a trial on the merits

may be held.” Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir.

2011)      (citation   omitted).   “A     preliminary   injunction      is     an

extraordinary and drastic remedy not to be granted unless the

movant clearly establishes ‘the burden of persuasion’ as to each

of the four prerequisites.”        Siegel v. LePore, 234 F.3d 1163, 1176

(11th Cir. 2000) (en banc) (quoting All Care Nursing Serv., Inc.

v. Bethesda Mem’l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir.

1989)) (citations omitted).

      “A    preliminary   injunction      is   appropriate   if   the   movant

demonstrates all of these elements: (1) a substantial likelihood

of success on the merits; (2) that the preliminary injunction is

necessary to prevent irreparable injury; (3) that the threatened

injury outweighs the harm the preliminary injunction would cause

the other litigant; and (4) that the preliminary injunction would

not be averse to the public interest.            Chavez v. Fla. SP Warden,

742 F.3d 1267, 1271 (11th Cir. 2014) (citing Parker v. State Bd.

of Pardons & Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001)).



                                    - 2 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 3 of 38 PageID 950



         A. Substantial Likelihood of Success

         “The standard for a preliminary injunction is essentially the

same as for a permanent injunction with the exception that the

plaintiff must show a likelihood of success on the merits rather

than actual success.”          Amoco Prod. Co. v. Vill. of Gambell, AK,

480 U.S. 531, 546 n.12 (1987).

         1. Second Amended Complaint

         In the Second Amended Complaint, plaintiff describes the suit

as   a    case    for    damages   arising    from     the    Defendants’    blatant

solicitation of employees and customers in violation of several

employment       agreements,       breach    of   fiduciary      duties     owed    to

Plaintiff while employed, and theft of Plaintiff’s trade secret

information       through    which   it     provides    insurance    and    benefits

services to clients in Florida and elsewhere.”                   (Doc. #53, ¶ 1.)

         The alleges facts are as follows:                   In November 2009, E.

Littlestone began his employment with McGriff, and he entered into

an Employee Agreement on November 2, 2009.                    McGriff changed its

name in 2018 to BB&T Insurance Services.                       During his 11-year

tenure,     E.    Littlestone      worked    as   an   insurance     agent.        The

Employment Agreement was amended on January 1, 2011 and January 8,

2018,     but    the    confidentiality     and   non-solicitation        provisions

remained intact.         (Id., ¶¶ 18-20.)

         On April 21, 2008, Disch began her employment with Oswald,

Trippe and Company, Inc. and on July 6, 2008, she executed an



                                       - 3 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 4 of 38 PageID 951



Employment Agreement.          (Id., ¶ 23.)        On November 2, 2009, the

company was acquired, via merger, by OTCI Acquisition, LLC, which

merged   into    BB&T     Insurance    Services,   Inc.    on   that    same      day.

Disch’s Employment Agreement also contained restrictive covenants.

Both E. Littlestone and Disch started working with Alliant, a

direct competitor.         (Id., ¶¶ 24-25, 27.)

      Alliant    also      solicited    C.   Littlestone,       the    son   of    E.

Littlestone.         The son does not have a written employment agreement

with McGriff, and therefore E. Littlestone and Disch used him to

indirectly solicit and take customers and employees from McGriff

to Alliant.          (Id., ¶ 30.)       In June 2021, McGriff came into

possession      of     information    confirming    that   its     clients      were

solicited by E. Littlestone and Disch.             Plaintiff alleges that the

solicitation is ongoing.         (Id., ¶ 31.)

      In November 2009, D. Fields began his employment, and he

signed an Employee Agreement on November 2, 2009.                For most of his

employment, McGriff was known as BB&T Insurance Services until the

name change in 2018.         During his 11-year tenure, D. Fields worked

as an insurance agent.        (Id., ¶¶ 32-33.)       On January 10, 2018, the

D. Fields Agreement was amended but the confidentiality or non-

solicitation provisions remained intact.             (Id., ¶ 34.)       M. Fields

began with McGriff, also known as BB&T Insurance Services, in May

2012, at which time he entered into an Employee Agreement.                     (Id.,

¶¶ 37, 38.)          On January 11, 2018, the Employment Agreement was



                                       - 4 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 5 of 38 PageID 952



amended    but    not    as    to   confidentiality    or    non-solicitation

provisions.       39.)    After departing McGriff, D. Fields and M.

Fields began working for Alliant, and in June 2021, McGriff came

into information confirming that its clients were solicited by D.

Fields and M. Fields.          (Id., ¶¶ 43, 46.)      In June 2021, McGriff

came into possession of information that D. Fields texted an

employee to solicit them to leave McGriff and join Alliant, and

that D. Fields and M. Fields disclosed their departure to McGriff’s

customers and clients weeks before informing McGriff to take their

business to Alliant.          (Id., ¶¶ 47, 48.)

      Count   I   alleges       tortious   interference     with   a    breached

contract against Alliant and Count V alleges tortious interference

with an advantageous business relationship against E. Littlestone,

C. Littlestone, Disch, D. Fields, M. Fields, and Alliant.                  Count

VI and Count VII allege a breach of fiduciary duty against E.

Littlestone (Count VI) and D. Fields (Count VII).                      Count III

alleges a misappropriation of trade secrets in violation of 18

U.S.C. § 1836 and Count IV alleges a misappropriation of trade

secrets under Florida law.          Count XII seeks a declaratory judgment

and Count XIII seeks injunctive relief.

      Plaintiff focuses on the breach by defendants subject to

restrictive covenants in their Employment Agreements as the basis

for the injunction.           As relevant to the preliminary injunction,

Count II alleges a breach of confidentiality provision in each of



                                      - 5 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 6 of 38 PageID 953



the employment agreements of E. Littlestone, Disch, D. Fields, and

M. Fields.     Count VIII alleges a breach of the non-solicitation

provision of E. Littlestone, Count IX alleges a breach of the non-

solicitation provision of Disch, Count X alleges the breach of the

non-solicitation provision of D. Fields, and Count XI alleges the

breach of a non-solicitation provision of M. Fields’ employment

agreement.

      2. Employment Agreements

      As each of the Employment Agreements are different, the Court

will identify the relevant clauses as to each applicable defendant.

Florida law governs all the Employment Agreements.            (Doc. #17-2,

pp. 12, 41, 57, 83.)      Only E. Littlestone, Disch, D. Fields, and

M. Fields entered into agreements.

      E. Littlestone Employment Agreement

      At   play   are    the   non-solicitation     and   confidentiality

provisions:

            8. Nonsolicitation; Defined Terms.

            (a) Nonsolicitation. Employee agrees that,
            unless   specifically   authorized   by   BB&T
            Insurance in writing, Employee will not,
            during Employee's employment and for a period
            of two years following the date of termination
            of Employee's employment with BB&T Insurance
            (whatever the reason for the end of the
            employment    relationship),    directly    or
            indirectly:

            (i) Solicit, recruit, encourage or support any
            employee of BB&T Insurance who had performed
            work for BB&T Insurance within the last year



                                   - 6 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 7 of 38 PageID 954



            of Employee's employment with BB&T Insurance,
            to leave the employment of BB&T Insurance;

            (ii) Solicit, contact, encourage or support,
            on Employee's own behalf or on behalf of any
            business in competition with BB&T Insurance,
            any provider of insurance products to BB&T
            Insurance with which Employee has had material
            contact within the last year of Employee's
            employment whether with BB&T Insurance or the
            Agency to discontinue doing or to reduce the
            amount of business with BB&T Insurance; or

            (iii) Solicit, contact, divert, or call upon
            with the intent of doing business with, any
            "BB&T Insurance Customer" (as defined below)
            on Employee's own behalf or on behalf of any
            Competitive Business (as defined below), if
            the purpose of the activity is to solicit the
            BB&T Insurance Customer for a Competitive
            Business (including but not limited to any
            Competitive Business started by Employee).

            (b) Defined Terms. The following capitalized
            terms shall have the following meanings:

            (i) "Competitive Business" means an enterprise
            that is in the business

            of selling, trading, or servicing business
            insurance products that are competitive with
            those offered by BB&T Insurance during the
            term of Employee's employment with BB&T
            Insurance.

            (ii) "BB&T Insurance Customer" means any
            company or individual customer of BB&T
            Insurance or the Agency with whom, within the
            two-year period ending with the termination of
            Employee's employment, Employee had material
            contact or who was otherwise contacted or
            served by Employee regarding (A) the sale,
            trade or service or the attempted sale, trade
            or service of business insurance products or
            (B) any other business activities of BB&T
            Insurance or the Agency.




                                   - 7 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 8 of 38 PageID 955



            10. BB&T Insurance Information. Employee
            acknowledges and agrees that all sales files,
            customer records, customer lists, and reports
            used, prepared or collected by Employee are
            the property of BB&T Insurance and agrees
            that, in the event of the termination of his
            employment with BB&T Insurance for any reason,
            he will return and make available to BB&T
            Insurance prior to the last day of his
            employment all sales files, customer records,
            customer lists, reports and all other BB&T
            Insurance property and materials in his
            possession.

            11. Confidentiality. For and in consideration
            of the terms of this Agreement, Employee
            agrees to the following for the protection of
            BB&T Insurance and its affiliates:

            (a) During the term of Employee's employment
            with BB&T Insurance and for a period of three
            years following the date of the voluntary or
            involuntary    termination    of    Employee's
            employment with BB&T Insurance, for whatever
            reason, Employee will not, without prior
            written approval by BB&T Insurance: (i)
            misappropriate; (ii) use for the purpose of
            competing with BB&T Insurance, either directly
            or indirectly; (iii) disclose to any third
            party, either directly or indirectly; or (iv)
            aid anyone else in disclosing to any third
            party, either directly or indirectly, all or
            any part of any "Confidential Information" (as
            defined below) to the extent that such
            Confidential Information does not rise to the
            level of a trade secret under applicable law.

            To   the   extent   that   said   Confidential
            Information does rise to the level of a trade
            secret under applicable law, then, during the
            term of Employee's employment with BB&T
            Insurance and thereafter for as long as said
            Confidential Information remains a trade
            secret under applicable law (or for the
            maximum duration provided under such law),
            Employee will act in accordance with the terms
            of applicable law governing trade secrets.



                                   - 8 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 9 of 38 PageID 956



            (b) "Confidential Information" means: (i)
            confidential information described in the BB&T
            Corporation Code of Ethics and BB&T Insurance
            Code of Conduct as may be amended from time-
            to-time; (ii) any confidential, proprietary
            BB&T   Insurance    information    regarding   a
            customer of BB&T Insurance, including but not
            limited    to   customer    lists,    contracts,
            information, requirements, billing histories,
            marketing methods, needs and products or
            services provided by BB&T Insurance to such
            customers; (iii) all confidential financial
            information concerning BB&T Insurance or its
            affiliates, including but not limited to,
            financial statements, balance sheets, profit
            and loss statements, earnings, commissions and
            salaries paid to employees, sales data and
            projections,    cost   analyses    and   similar
            information; (iv) all confidential sources and
            methods of supply to BB&T Insurance or its
            affiliates, including but not limited to
            contracts and similar information; (v) all
            confidential    plans   and   projections    for
            business opportunities for new or developing
            business of BB&T Insurance or its affiliates;
            and (vi) all confidential information relating
            to BB&T Insurance's prices, costs, research
            and     development     activities,      service
            performance, financial data and operating
            results, employee lists, personnel matters and
            other      confidential      or      proprietary
            information, designs, patents, ideas and trade
            secrets.

            "Confidential    Information"   shall    not,
            however, include any information or materials
            to the extent that the same (i) is now in, or
            later enters, the public domain through no
            fault of Employee; (ii) was known to Employee
            prior to the disclosure by BB&T Insurance and
            such knowledge can be supported by written
            documentation supplied by Employee; or (iii)
            was rightfully obtained by Employee after
            termination of Employee's employment from a
            third party in rightful possession of such
            information.




                                   - 9 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 10 of 38 PageID 957



 (Doc. #17-2, pp. 7-8, 9.)

       Disch Employment Agreement

       The   relevant    provisions    are   very   different    from    the

 Littlestone Agreement:

             14. Non-Disclosure of Information Concerning
             Practice and Profession.

             14.1 Employee recognizes and acknowledges that
             Employee   will   have   access   to   certain
             confidential information of the Employer,
             including Client lists, as well as to
             Employer’s Clients or active prospects of the
             Employer and that such information and access
             constitutes valuable, special, and unique
             property of the Employer. Employee will not at
             any time during or after the Employment Term
             (regardless of the reason for termination), in
             any fashion; form or manner, either directly
             or indirectly, utilize, divulge, disclose or
             communicate to any person, firm or corporation
             any information of any kind, nature, or
             description concerning any matters affecting
             or relating to Employer’s Business or the
             Employer's    Clients    including,    without
             limitation, the names of any of its Clients or
             active prospects, the names and nature of
             referring businesses and Clients, the fees or
             commissions earned for Employer's services, or
             any   other    information    concerning   the
             Employer's Business without regard to whether
             any or all of the foregoing matters otherwise
             would be deemed confidential, material, or
             important. The parties hereby stipulate that,
             as between them, the foregoing matters are
             important, material, and confidential and
             gravely affect the effective and successful
             conduct of the Employer's Business and the
             Employers goodwill and that any breach of the
             terms of this Section is a material breach of
             this Agreement. Employee acknowledges that the
             restrictions contained in this Section are a
             reasonable and necessary protection of the
             legitimate business interests of Employer,



                                   - 10 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 11 of 38 PageID 958



            that any violation of these restrictions would
            cause substantial and irreparable injury to
            Employer, and that Employer would not have
            entered into this Agreement with Employee
            without     receiving      ·the     additional
            consideration offered by Employee in binding
            Employee to these restrictions. Employee
            further acknowledges that irreparable injury
            would result if Employee were to breach the
            restrictions of this Section by virtue of the
            limited number of referral relationships
            available, which the Employer has developed at
            great effort and expense and will by virtue of
            this employment make available to Employee.

            In the event of any violation of these
            restrictions. Employer shall be entitled to
            preliminary and permanent injunctive relief.
            As used herein an “active prospect” shall mean
            any prospective Client who was solicited or
            marketed by Employee or Employer (or any
            Affiliate of the Employer) at any time within
            one (1) year prior to the effective date of
            Employee's termination of employment under
            this Agreement, for whatever reason.

            14.2 Employee acknowledges that all files,
            Client   records,   lists,   books,   records,
            literature, products, and other materials
            owned by Employer or used by it in connection
            with the conduct of Employer's Business shall
            at all times remain the property of Employer
            and that, upon termination of employment
            hereunder, irrespective of the time, manner or
            cause of such termination, Employee will
            surrender to Employer all such files, Client
            records, lists, books, records, literature,
            products, and other materials. ·

            15. Restrictive Covenants.

            15.1 · Employee agrees that Employee will,
            during the term of this Agreement, render
            services   only    for   Employer. Employee
            recognizes and agrees that:




                                   - 11 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 12 of 38 PageID 959



            15.1.1 Employee is being employed in a
            position where Employee will gain specialized
            knowledge and experience and will establish
            personal relationships with the Employer's
            Clients and other employees of Employer; ·

            15.1.2   If   Employee   were   to   terminate
            Employee's employment with Employer or if the
            Employer were to terminate the employment of
            Employee and Employee then commenced servicing
            Clients for their insurance needs, either as
            a sole proprietor, partner, stockholder or
            employee of another person, partnership or
            corporation engaged in business competitive
            with the Employer's Business, the indirect or
            direct competition of Employee with Employer
            for the Employers Clients and active prospects
            would be extremely detrimental and result in
            irreparable injury to Employer; and

            15.1.3 The detriment and irreparable injury to
            the Employer’s Business as a result of
            competition from Employee for the Employer’s
            Clients will result, in addition to other
            applicable reasons, because, while working for
            Employer, Employee will be in a capacity to
            know and have access to all of the Employer's
            Client   information,    Employer's   referral
            patterns, and the Employer's Clients' and
            active· prospects names and addresses.

            15.1.4 Employee acknowledges that discussions
            with   Employer    regarding   employment   have
            included as a pre-condition the explicit
            agreement that a restrictive covenant is a
            reasonable and necessary provision of the
            employment relationship due to the referral
            nature of Employer’s Business and its valuable
            relationship    patterns   with   its   Clients.
            Employee also recognizes, acknowledges, and
            agrees that the value of introductions to
            Clients and active prospects of Employer as
            well as the stature and professional standing
            conferred by virtue of being an employee of
            Employer is of great value and would not be
            available to Employee through a means other
            than    this   relationship.     Employee   also



                                   - 12 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 13 of 38 PageID 960



            acknowledges and agrees that to compete with
            Employer for the Employer's Clients would
            result in irreparable injury to Employer’s
            Business.

            15.2 Employee, as an inducement to Employer to
            employ Employee upon the considerations set
            forth in this Agreement, hereby promises and
            agrees that in the event of termination of
            this Agreement for any reason, or in the event
            Employee, should leave the employ of Employer
            for any reason whatsoever, including, but not
            limited   to,   Employee's    disability,   or
            termination by Employer, with or without
            cause, it is agreed that Employee shall not
            within two (2) years of the termination of
            Employee's employment hereunder, directly or
            indirectly, for Employee or in connection with
            another person, firm or corporation, either as
            an individual, employee, agent, stockholder,
            partner   or  otherwise,   with   or   without
            compensation,   solicit,    service,   market,
            divert, accept, underwrite or handle any
            insurance business for the Employer's Clients
            then carried on the books of Employer or any
            Affiliate of Employer.

            15.3 For a period of two (2) years after the
            termination of Employee’s employment with
            Employer for any reason, Employee shall not,
            directly or indirectly, either on Employee's
            own account or as a partner or joint venturer
            or as an employee, broker, agent, producer,
            consultant, or salesperson for any other
            person, firm of corporation or otherwise, with
            or without compensation solicit, service,
            market, divert, accept, underwrite· or handle
            any insurance business for active prospects of
            Employer or any Affiliate of Employer.

            15.4 For a period of two (2) years after the
            termination of Employee's employment with
            Employer for any reason, Employee shall not
            induce any person employed by Employer or any
            Affiliate of the Employer to leave employment
            with the Employer or any Affiliate of
            Employer.



                                   - 13 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 14 of 38 PageID 961



            15.5 If Employee violates this restrictive
            covenant and Employer brings legal action for
            injunctive or other relief, Employer shall
            not, as a result of the time involved in
            obtaining the relief, be deprived of the
            benefit of the full period of the restrictive
            covenant.   Accordingly,    the   restrictive
            covenant shall be deemed to have the duration
            specified herein, computed from the date the
            relief is granted but reduced by the time
            between the period when the restriction began
            to run and the date of the first violation of
            the covenant by Employee.

            15.6 If it shall be determined that the
            duration or any restriction contained in this
            Section is unenforceable, it is the intention
            of the parties that the restrictive covenant
            set forth herein shall be deemed amended to
            the extent required to render it valid and
            enforceable to the fullest extent permitted by
            law, such amendment to apply only with respect
            to the operation of this Section.

            15.7 As an employee of Employer, Employee may,
            with Employers approval, have access to
            referral lists, Client lists, Client records,
            Client files, files of active prospects, trade
            secrets, and other confidential information of
            Employer.   Moreover,   Employee’s   continued
            employment will be instrumental to the
            continuity and development of Employer's
            Business. Therefore, Employee acknowledges
            that notwithstanding the fact that this
            Agreement is terminable at will upon notice,
            the restrictions contained herein are a
            reasonable and necessary protection of the
            legitimate business interests of Employer,
            that any violation of these restrictions would
            cause irreparable injury to Employer, and that
            Employer would not have entered into this
            Agreement with Employee without receiving the
            additional consideration offered by Employee
            in binding Employee to these restrictions. In
            the   event   of   any  violation   of   these
            restrictions. Employer shall be entitled to
            preliminary and permanent injunctive relief,



                                   - 14 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 15 of 38 PageID 962



            in addition to any other remedy, including
            attorney's fees to Employer in any litigation
            to enforce this Section.

 (Doc. #17-2, pp. 37-40.)

            D. Fields Employment Agreement

       The Douglas Fields Employment Agreement is more like the

 Littlestone Agreement with some additional language:

            8. Nonsolicitation; Defined Terms.

            (a) Nonsolicitation. Employee agrees that,
            unless   specifically   authorized   by   BB&T
            Insurance in writing, Employee will not,
            during Employee's employment and for a period
            of two years following the date of termination
            of Employee's employment with BB&T Insurance
            (whatever the reason for the end of the
            employment    relationship),    directly    or
            indirectly:

            (i) Solicit, recruit, encourage or support any
            employee of BB&T Insurance who had performed·
            work for BB&T Insurance within the last year
            of Employee's employment with BB&T Insurance
            to leave the employment of BB&T Insurance;

            (ii) Solicit, contact, encourage or support,
            on Employee's own behalf or on behalf of any
            business in competition with BB&T Insurance,
            any provider of insurance products to BB&T
            Insurance with which Employee has had material
            contact within the last year of Employee's
            employment whether with BB&T Insurance or the
            Agency to discontinue doing or to reduce the
            amount of business with BB&T Insurance; or

            (iii) Solicit, contact, divert, or call upon
            with the intent of doing business with, any
            "BB&T Insurance Customer" (as defined below)
            on Employee's own behalf or on behalf of any
            Competitive Business (as defined below), if
            the purpose of the activity is to solicit the
            BB&T Insurance Customer for a Competitive




                                   - 15 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 16 of 38 PageID 963



              Business (including but not limited to any
              Competitive Business started by Employee).

              (b) Defined Terms. The following capitalized
              terms shall have the following meanings:

              (i) "Competitive Activity" means the sale,
              trade or service or attempted sale, trade or
              service of business insurance products, which
              services and activities Employee acknowledges
              are identical or substantially similar to
              those services and activities performed by
              Employee on behalf of BB&T Insurance.

              (ii)   "Competitive    Business"    means   an
              enterprise that is in the business of selling,
              trading, or servicing business insurance
              products that are competitive with those
              offered by BB&T Insurance during the term of
              Employee's employment with BB&T Insurance.

              (iii) "BB&T Insurance Customer" means any
              company or individual customer of BB&T
              Insurance or the Agency with whom, within the
              two-year period ending with the termination of
              Employee's employment, Employee had material
              contact or who was otherwise contacted or
              served by Employee regarding (A) the sale,
              trade or service or the attempted sale, trade
              or service of business insurance products or
              (B) any other business activities of BB&T
              Insurance or the Agency.

              (iv) "Restricted Territory" means [counties 3
              in which Employee worked and wrote business,]
              County, FL. and all contiguous counties
              thereto.   Employee   acknowledges   that  the
              Restricted Territory encompasses that area in
              which   BB&T   Insurance-Oswald    Trippe  and
              Company, the Agency and Employee operated BB&T
              Insurance-Oswald Trippe and Company's and the
              Agency's business and provided services.

              9. Noncompetition. In connection with the
              employment of Employee by BB&T Insurance, the

       3   Broward is hand-written above this line.



                                   - 16 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 17 of 38 PageID 964



            payment of compensation to Employee, the Term
            and any Renewal Period of this Agreement, the
            Separation Compensation, and the acquisition
            of the Agency's business by BB&T Insurance,
            Employee agrees that, unless specifically
            authorized by BB&T Insurance in writing,
            Employee will not, for a period of two years
            following   the   date   of   termination   of
            Employee's employment with BB&T Insurance
            (whatever the reason for the end of the
            employment    relationship),    directly    or
            indirectly,   engage   in   any   "Competitive
            Activity" (as defined above) within the
            "Restricted Territory" (as defined above) in
            a capacity identical or similar to that in
            which Employee worked for BB&T Insurance,
            provided, however, that the provisions of the
            Section 9 shall terminate and cease to be of
            any effect on November 1, 2014.

            . . . .

            12. Confidentiality. For and in consideration
            of the terms of this Agreement, Employee
            agrees to the following for the protection of
            BB&T Insurance and its affiliates:

            (a) During the term of Employee's employment
            with BB&T Insurance and for a period of three
            years following the date of the voluntary or
            involuntary    termination    of    Employee's
            employment with BB&T Insurance, for whatever
            reason, Employee will not, without prior
            written approval by BB&T Insurance: (i)
            misappropriate; (ii) use for the purpose of
            competing with BB&T Insurance, either directly
            or indirectly; (iii) disclose to any third
            party, either directly or indirectly; or (iv)
            aid anyone else in disclosing to any third
            party, either directly or indirectly, all or
            any part of any "Confidential Information" (as
            defined below) to the extent that such
            Confidential Information does not rise to the
            level of a trade secret under applicable law.

            To   the   extent  that   said   Confidential
            Information does rise to the level of a trade



                                   - 17 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 18 of 38 PageID 965



            secret under applicable law, then, during the
            term of Employee's employment with BB&T
            Insurance and thereafter for as long as said
            Confidential Information remains a trade
            secret under applicable law (or for the
            maximum duration provided under such law),
            Employee will act in accordance with the terms
            of applicable law governing trade secrets.

            (b) "Confidential Information" means: (i)
            confidential information described in the BB&T
            Corporation Code of Ethics and BB&T Insurance
            Code of Conduct as may be amended from time-
            to-time; (ii) any confidential, proprietary
            BB&T   Insurance    information    regarding   a
            customer of BB&T Insurance, including but not
            limited    to   customer    lists,    contracts,
            information, requirements, billing histories,
            marketing methods, needs and products or
            services provided by BB&T Insurance to such
            customers; (iii) all confidential financial
            information concerning BB&T Insurance or its
            affiliates, including but not limited to,
            financial statements, balance sheets, profit
            and loss statements, earnings, commissions and
            salaries paid to employees, sales data and
            projections,    cost   analyses    and   similar
            information; (iv) all confidential sources and
            methods of supply to BB&T Insurance or its
            affiliates, including but not limited to
            contracts and similar information; (v) all
            confidential    plans   and   projections    for
            business opportunities for new or developing
            business of BB&T Insurance or its affiliates;
            and (vi) all confidential information relating
            to BB&T Insurance's prices, costs, research
            and     development     activities,      service
            performance, financial data and operating
            results, employee lists, personnel matters and
            other      confidential      or      proprietary
            information, designs, patents, ideas and trade
            secrets.

            "Confidential    Information"   shall    not,
            however, include any information or materials
            to the extent that the same (i) is now in, or
            later enters, the public domain through no



                                   - 18 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 19 of 38 PageID 966



            fault of Employee; (ii) was known to Employee
            prior to the disclosure by BB&T Insurance and
            such knowledge can be supported by written
            documentation supplied by Employee; or (iii)
            was rightfully obtained by Employee after
            termination of Employee's employment from a
            third party in rightful possession of such
            information.

 (Doc. #17-2, pp. 52-53, 54-55.)

            M. Fields Employment Agreement

       Again, the terms are very similar to the Agreements for D.

 Fields and Littestone, but not identical.

            8. Nonsolicitation; Defined Terms.

            (a) Nonsolicitation. Employee agrees that,
            unless   specifically   authorized   by   BB&T
            Insurance in writing, Employee will not,
            during Employee's employment and for a period
            of two years following the date of termination
            of Employee's employment with BB&T Insurance
            (whatever the reason for the end of the
            employment    relationship),    directly    or
            indirectly:

            (i) Solicit, recruit, encourage or support any
            employee of BB&T Insurance who had performed
            work for BB&T Insurance within the last year
            of Employee's employment with BB&T Insurance
            to leave the employment of BB&T Insurance;

            (ii) Solicit, contact, encourage or support,
            on Employee's own behalf or on behalf of any
            business in competition with BB&T Insurance,
            any provider of insurance products to BB&T
            Insurance with which Employee has had material
            contact within the last year of Employee's
            employment with BB&T Insurance to discontinue
            doing or to reduce the amount of business with
            BB&T Insurance;

            (iii) Solicit, contact, divert, or call upon
            with the intent of doing business with, any




                                   - 19 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 20 of 38 PageID 967



            "BB&T Insurance Customer" (as defined below)
            on Employee's own behalf or on behalf of any
            Competitive Business (as defined below), if
            the purpose of the activity is to solicit the
            BB&T Insurance Customer for a Competitive
            Business (including but not limited to any
            Competitive Business started by Employee); or

            (iv) Accept, on Employee's own behalf or on
            behalf of any "Competitive Business" (as
            defined below), an offer/opportunity from any
            "BB&T Insurance Customer" (as defined below)
            to sell, trade or service business insurance
            products that are competitive with those
            offered by BB&T Insurance during the term of
            Employee's employment with BB&T Insurance.

            (b) Defined Terms. The following capitalized
            terms shall have the following meanings:

            (i) "Competitive Business" means an enterprise
            that is in the business of selling, trading,
            or servicing business insurance products that
            are competitive with those offered by BB&T
            Insurance during the term of Employee's
            employment with BB&T Insurance.

            (ii) "BB&T Insurance Customer" means any
            company or individual customer of BB&T
            Insurance with whom, within the two-year
            period   ending  with   the  termination   of
            Employee's employment, Employee had material
            contact or who was otherwise contacted or
            served by Employee regarding (A) the sale,
            trade or service or the attempted sale, trade
            or service of business insurance products or
            (B) any other business activities of BB&T
            Insurance.

            9. Employee Acknowledgments.

            (a) Employee agrees that during the term of
            his employment with BB&T Insurance, Employee
            will not engage in the sale, trade or
            servicing  or   attempted  sale,   trade  or
            servicing of business insurance individually




                                   - 20 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 21 of 38 PageID 968



            or with any company or individual other than
            BB&T Insurance.

            (b)    Employee     acknowledges     that    the
            restrictions placed upon Employee by Sections
            8 and 9 (a) of this Agreement are reasonable
            given the nature of Employee's position with
            BB&T Insurance, the area in which BB&T
            Insurance markets its products and services,
            and the consideration provided by BB&T
            Insurance to Employee. Specifically, Employee
            acknowledges    that    the   length    of   the
            restrictive    covenants    given     above   is
            reasonable and that the definitions of "BB&T
            Insurance    Customer,"     and    "Competitive
            Business"     are      reasonable.      Employee
            acknowledges that these restrictions will not
            cause an unfair burden on Employee.

            (c) Employee acknowledges that all of the
            provisions of Sections 8, 9 (a), and 11 of
            this Agreement are fair and necessary to
            protect the interests of BB&T Insurance and to
            prevent    Employee   from   unfairly    taking
            advantage of contacts established during
            employment. Accordingly, Employee agrees not
            to contest the validity or enforceability of
            such sections of this Agreement and agrees
            that if any court should hold any provision of
            such sections or this Agreement to be
            unenforceable, the remaining provisions will
            be enforceable. Further, if any provision or
            subsection is held to be over broad as
            written, Employee agrees that a court should
            modify said provision or subsection in order
            to make it enforceable and view the above
            provisions and subsections as separable and
            uphold   those    separable   provisions    and
            subsections deemed to be reasonable. Sections
            8 and 11 shall survive the termination of this
            Agreement.

            10. BB&T Insurance Information. Employee
            acknowledges and agrees that all sales files,
            customer records, customer lists, and reports
            used, prepared or collected by Employee are
            the property of BB&T Insurance and agrees



                                   - 21 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 22 of 38 PageID 969



            that, in the event of the termination of his
            employment with BB&T Insurance for any reason,
            he will return and make available to BB&T
            Insurance prior to the last day of his
            employment all sales files, customer records,
            customer lists, reports and all other BB&T
            Insurance property and materials in his
            possession.

            11. Confidentiality. For and in consideration
            of the terms of this Agreement, Employee
            agrees to the following for the protection of
            BB&T Insurance and its affiliates:

            (a) During the term of Employee's employment
            with BB&T Insurance and for a period of three
            years following the date of the voluntary or
            involuntary    termination    of    Employee's
            employment with BB&T Insurance, for whatever
            reason, Employee will not, without prior
            written approval by BB&T Insurance: (i)
            misappropriate; (ii) use for the purpose of
            competing with BB&T Insurance, either directly
            or indirectly; (iii) disclose to any third
            party, either directly or indirectly; or (iv)
            aid anyone else in disclosing to any third
            party, either directly or indirectly, all or
            any part of any "Confidential Information" (as
            defined below) to the extent that such
            Confidential Information does not rise to the
            level of a trade secret under applicable law.

            To   the   extent   that   said   Confidential
            Information does rise to the level of a trade
            secret under applicable law, then, during the
            term of Employee's employment with BB&T
            Insurance and thereafter for as long as said
            Confidential Information remains a trade
            secret under applicable law (or for the
            maximum duration provided under such law),
            Employee will act in accordance with the terms
            of applicable law governing trade secrets.

            (b) "Confidential Information" means: (i)
            confidential information described in the BB&T
            Corporation Code of Ethics and BB&T Insurance
            Code of Conduct as may be amended from time-



                                   - 22 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 23 of 38 PageID 970



            to-time; (ii) any confidential, proprietary
            BB&T   Insurance   information    regarding   a
            customer of BB&T Insurance, including but not
            limited   to   customer    lists,    contracts,
            information, requirements, billing histories,
            marketing methods, needs and products or
            services provided by BB&T Insurance to such
            customers; (iii) all confidential financial
            information concerning BB&T Insurance or its
            affiliates, including but not limited to,
            financial statements, balance sheets, profit
            and loss statements, earnings, commissions and
            salaries paid to employees, sales data and
            projections,   cost   analyses    and   similar
            information; (iv) all confidential sources and
            methods of supply to BB&T Insurance or its
            affiliates, including but not limited to
            contracts and similar information; (v) all
            confidential   plans   and   projections    for
            business opportunities for new or developing
            business of BB&T Insurance or its affiliates,
            including information pertaining to potential
            customers   or   prospects;    and   (vi)   all
            confidential information relating to BB&T
            Insurance's   prices,   costs,   research   and
            development activities, service performance,
            financial data and operating results, employee
            lists,    personnel    matters     and    other
            confidential   or   proprietary    information,
            designs, patents, ideas and trade secrets.

            "Confidential    Information"   shall    not,
            however, include any information or materials
            to the extent that the same (i) is now in, or
            later enters, the public domain through no
            fault of Employee; (ii) was known to Employee
            prior to the disclosure by BB&T Insurance and
            such knowledge can be supported by written
            documentation supplied by Employee; or (iii)
            was rightfully obtained by Employee after
            termination of Employee's employment from a
            third party in rightful possession of such
            information.

 (Doc. #17-2, pp. 78-80.)




                                   - 23 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 24 of 38 PageID 971



       3. Breach

       “For a breach of contract claim, Florida law requires the

 plaintiff to plead and establish: (1) the existence of a contract;

 (2) a material breach of that contract; and (3) damages resulting

 from the breach.”        Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272

 (11th Cir. 2009).         To enforce restrictive covenants, plaintiff

 must demonstrate that the restrictive covenants are enforceable,

 and defeat each affirmative defense.            Lucky Cousins Trucking, Inc.

 v. QC Energy Res. Texas, LLC, 223 F. Supp. 3d 1221, 1225 (M.D.

 Fla. 2016) (citations omitted).           “[E]nforcement of contracts that

 restrict or prohibit competition during or after the term of

 restrictive covenants, so long as such contracts are reasonable in

 time, area, and line of business, is not prohibited.”               Fla. Stat.

 § 542.335(1).     “A violation of an enforceable restrictive covenant

 creates a presumption of irreparable injury.”            Env't Servs., Inc.

 v. Carter, 9 So. 3d 1258, 1262 (Fla. 5th DCA 2009) (citation

 omitted).

       4. Plaintiff’s Declarations

       In support of the request for an injunction, Gray G. Davis,

 Senior Vice President at McGriff since November 2009, filed a

 Declaration (Doc. #17-1) stating that on June 1, 2021 and June 14,

 2021,   several    top    insurance    agents    voluntarily   resigned    from

 McGriff   with    no     prior   notice   and   joined   Alliant,    a   direct

 competitor.       The employees who left on June 1, 2021, are E.



                                       - 24 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 25 of 38 PageID 972



 Littlestone, C. Littlestone, and Disch, and D. Fields, and his son

 M. Fields left on June 14, 2021.           When E. Littlestone resigned,

 Gray Davis called him and during the call “he shared with [Davis]

 that he had been in negotiations with Alliant for 8 months and

 made    his   decision    to   leave    McGriff    6    months      prior   to   his

 resignation.”      (Id., ¶ 3.)          Since their resignations, the 4

 employees with Agreements containing restrictive covenants have

 recruited 16 other employees who resigned without notice for

 employment at Alliant.         (Id., ¶ 20.)   Also, as of the date of the

 Declaration,     130     clients   of    McGriff       who   were    serviced    by

 Littlestone, Disch, D. Fields and/or M. Fields have signed Agent

 of Record letters indicating that they have agreed to have Alliant

 serve as their insurance broker.           Mr. Davis infers solicitation

 because of the compressed time period and states that McGriff

 continue to receive more letters.          (Id., ¶ 21.)

        The Declaration of Jackie Diaz, a current Account Executive

 at McGriff since 2016, states that D. Fields was trying to recruit

 her even before he resigned and that he had “already negotiated

 [her] salary and bonus with Alliant.”              (Doc. #17-3, ¶ 3.)             D.

 Fields kept up the calls and Diaz stopped answering his calls.

 (Id.)    The week of June 14, 2021, when D. Fields resigned, Diaz

 received a card, flowers, and some computer equipment from Alliant,

 and thereafter a call about onboarding.            (Id., ¶ 4.)




                                     - 25 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 26 of 38 PageID 973



       The Declaration of Kelly Matacena, a Business Insurance Agent

 at McGriff since 2017 was assigned some of M. Fields’ former

 clients.    One of the clients is a luxury vacation resort who stated

 that the company had signed a letter sent to them from M. Fields

 indicating they wanted Alliant to serve as the new insurance

 broker.    The client was under the impression that it was another

 name change.      Matacena clarified that it was not, and that M.

 Fields had joined another company.           (Doc. #17-4, ¶ 3.)     The client

 rescinded the letter to stay with McGriff.            (Id., ¶ 4.)

       The Declaration of Bill Fairnington III, a Family Risk Manager

 and Assistant Vice President at McGriff since November 2009,

 provides that he was assigned some of D. Fields’ former clients.

 One of the clients is an individual.           On June 26, 2021, the client

 forwarded an email to D. Fields at his old McGriff email address

 asking, “What’s this?” about a Broker of Record form and DocuSign

 request    that   he   received   from   Alliant.     (Doc.    #17-5,    ¶   3.)

 Fairnington had access to the email account and reached out to the

 client.    The client stated that he had no plans to leave McGriff

 and he was directed to delete the email.            (Id., ¶ 4.)       Since his

 resignation,      D.   Fields     has    called   several     times     telling

 Fairnington that he is going to take all his former clients “and

 will stop at nothing to take them back.”            (Id., ¶ 5.)

       The Declaration of Eric Woodling, a Regional Sales Director

 at McGriff since June 2020, provides that he drove from the Coral



                                     - 26 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 27 of 38 PageID 974



 Gables office to meet with E. Littlestone and C. Littlestone in

 the Fort Myers office on June 1, 2021, the date they resigned.                  E.

 Littlestone    was    reminded    about   the   terms   of    his       Employment

 Agreement, and he responded that it was not his intention to

 violate the terms.      (Doc. #17-7, ¶ 3.)      Within a few days, several

 Account Managers and Client Service Agents that supported E.

 Littlestone resigned, and by the end of the following week, his

 entire team led by Disch all resigned.            (Id., ¶ 4.)           Two weeks

 alter D. Fields and M. Fields resigned and several of their support

 staff resigned to work for Alliant.          (Id., ¶ 5.)     While monitoring

 the E. Littlestone McGriff email account, Woodling learned that

 both Littlestones were soliciting McGriff clients.             It is inferred

 that E. Littlestone and Disch were indirectly soliciting and taking

 customers and employees through C. Littlestone who does not have

 an employment agreement.          (Id., ¶ 7.)     According to McGriff’s

 agents who were assigned clients of D. Fields, D. Fields was

 calling McGriff’s clients up to two weeks before he resigned to

 let them know he was leaving to join Alliant.           (Id., ¶ 9.)

        5. Defendant’s Declarations

        A Declaration is provided from E. Littlestone stating that he

 did not recruit, solicit, or encourage any members of his former

 team   at   McGriff   to   join   Alliant.      (Doc.   #27-1,      ¶    5.)    E.

 Littlestone also denied taking any of the identified confidential

 information.     E. Littlestone does have the telephone numbers of



                                    - 27 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 28 of 38 PageID 975



 certain customer representatives considered to be close friends on

 his personal phone.      (Id., ¶ 6.)     E. Littlestone denies that he

 told Mr. Davis that he decided to joint Alliant 6 months before

 his resignation, and further that it is not untrue.           (Id., ¶ 7.)

 Since leaving McGriff, multiple property managers and association

 board members he worked with reached out to him asking how to

 continue working with him without initial contact from him.          (Id.,

 ¶ 9.) The property managers and association board members have

 expressed concerns regarding McGriff’s ability to handle their

 clients’ insurance coverage needs.         E. Littlestone states that he

 receives as many as 5 calls each day from McGriff clients who used

 to work with him because the clients can’t get McGriff to return

 their calls or emails or send them their certificates of insurance.

 (Id., ¶ 10.)

       In his Declaration, D. Fields states that he did not retain

 any documents or information from McGriff, including confidential

 documents or information.      (Doc. #27-2, ¶ 10.)      On June 22, 2021,

 a former customer reached out to D. Fields regarding a premium

 payment that was set to be withdrawn from his account.           D. Fields

 forwarded the email to a current McGriff employee so she could

 service the account.      Despite this attempt to assist, McGriff’s

 attorney demanded that he refrain from contacting its employees.

 (Id., ¶ 11.)    On July 13, 2021, D. Fields received another email

 from a client informing him that Fairnington III called him to



                                   - 28 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 29 of 38 PageID 976



 state D. Fields was subject to a non-compete agreement.                   (Id., ¶

 12.)    D. Fields denies telling Fairnington that he would take all

 his clients back.         (Id., ¶ 15.)       D. Fields denies that he ever

 told Diaz that he had negotiated a salary on her behalf with

 Alliant, or that he had been recruiting her.              (Id., ¶¶ 19-20.)

        The    Declaration    of    Catherine   Pipitone,       the    Senior   Vice

 President and Senior Manager of Operations for Alliant discusses

 a June 16, 2021 email from Alliant Recruitment Team Lead Pam Tabert

 informing her that Diaz had applied for a position.                  (Doc. #27-3,

 ¶ 4.)        The next day, Diaz returned an executed offer letter

 agreeing to start on June 21, 2021, so “as is customary with new

 hires for Alliant”, Diaz was sent a welcome package including a

 laptop, docking station, 2 monitors, a keyboard and mouse, and an

 iPhone.      (Id., ¶¶ 6-7.)       After accepting a position, Diaz stopped

 communicating      with     Alliant    and   returned    all    the    onboarding

 equipment Alliant had sent and it became “apparent” she would not

 be joining Alliant.         (Id., ¶ 8.)      Pipitone states that D. Fields

 had no role in negotiating Diaz’s salary and benefits.                    (Id., ¶

 10.)

        The Declaration of M. Fields responds to the Declaration of

 Kelly Matacena, a McGriff insurance agent.              (Doc. #27-4, ¶ 4.)      M.

 Fields states that the former luxury vacation resort customer

 contacted him about work he was doing, and when M. Fields stated

 he was no longer working for McGriff, it was the client who asked



                                       - 29 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 30 of 38 PageID 977



 if they could continue doing business.                (Id., ¶ 5.)         M. Fields

 told the customer he could not solicit his business, and the

 customer understood that he now worked for a different company.

 The customer ended up staying with McGriff.                  (Id., ¶¶ 6-7.)           M.

 Fields provided a copy of the Matacena Declaration to a customer

 representative who stated it was not accurate.                   (Id., ¶¶ 9-10.)

       The Declaration of Robert Soriana, the President of the Board

 for a condominium association in Punta Gorda, Florida, is written

 as a longtime friend and client of E. Littlestone.                   (Doc. #27-5,

 ¶ 3.)    Soriana learned that E. Littlestone was no longer employed

 by McGriff so he called E. Littlestone who informed him that he

 was subject to a non-solicitation agreement and could not solicit

 Soriana’s business.            Soriana made it clear that he trusted E.

 Littlestone and wished to continue with him regardless of the

 employer.       (Id., ¶¶ 5-6.)         Soriana disputes the statements by

 Woodling       and    denies     sending   the    emails    in    response       to    a

 solicitation but that he sent them so that he could continue with

 the Littlestones.         (Id., ¶ 7.)

       The Declaration of Donald Roedding is also on behalf of E.

 Littlestone as he has worked with him for over 20 years.                         (Doc.

 #27-6,     ¶    4.)       Roedding    handles     insurance       needs    for        the

 associations he manages as the association manager for a management

 company    that       provides    services   to   over     215    condominium         and

 homeowners associations.             (Id., ¶ 2.)         After an employee of



                                        - 30 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 31 of 38 PageID 978



 McGriff emailed Roedding to inform him that E. Littlestone had

 left the company, Roedding called E. Littlestone directly to ask

 what happened.    E. Littlestone informed Roedding that he had left

 McGriff and was bound by a non-solicitation agreement and could

 not solicit business.        (Id., ¶ 5.)       Roedding states that E.

 Littlestone did not ask him to solicit business on his behalf, or

 on behalf of Alliant, for any of the associations he worked with

 on behalf of McGriff.        (Id., ¶ 6.)      When Roedding would meet

 boards with policies up for renewal, “without any direction or

 encouragement from Mr. Littlestone,” he advised them they could

 continue with McGriff or start doing business with Alliant where

 the Littlestones now work.        Each board chose Alliant, and when

 they did so Roedding provided the contact information.             (Id., ¶

 8.)   Roedding is not aware of E. Littlestone asking any of the

 associations to stop doing business with McGriff.          (Id., ¶ 9.)

       Several short and nearly identical Declarations are attached

 from Kayla Caride, Kristin Coke, Isabel Cuadrado, Myra Irizarry,

 Kate Gilbert, Alisa Josephs, Lesvia Paz, Rebecca Rodriguez, Jodee

 Ransom, Wanda Webb, Deaven Hogue, and Bianca Palomo who all left

 employment with McGriff to work for Alliant.            Declarants state

 that neither E. Littlestone, nor D. Fields, nor M. Fields recruited

 or solicited them to join Alliant and that the decision was made

 on their own.    (Docs. #27-7-#27-18, ¶ 3.)      Ransom also denies that

 C. Littlestone recruited or solicited her.         (Doc. #27-15, ¶ 3.)



                                   - 31 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 32 of 38 PageID 979



       6. Plaintiff’s Reply Declarations

       In reply, plaintiff filed Second Declarations to respond to

 defendants’ declarations.           The Second Declaration of Jackie Diaz

 responds to the Declaration of D. Fields and denies his denials as

 false.      Diaz includes screen shots of calls made reflecting calls

 received after D. Fields resigned.             Diaz felt pressure to leave

 too and followed D. Fields to Alliant.                Diaz, in response to the

 Declaration        of   Pipitone,   states     that    she     did    complete    an

 application but realized her mistake and decided to stay at McGriff

 and resign.        (Doc. #37-1.)

       The     Second    Declaration     of   Gray     G.     Davis    states     that

 defendants’ position that they did not proactively reach out or

 solicit any McGriff clients is false.                 Davis states that there

 have been at least 8 clients that have been signed letters to

 switch to Alliant, but they later rescinded.                  Davis infers that

 for the clients to have signed the letter, it would have been

 received from Alliant and “[t]his necessarily means that Alliant

 had the contact information for these clients, which they obtained

 from the Fields or Littlestones.”            (Doc. #37-3.)

       The Declaration of Scott Gregory, an Agent and the Vice

 President     of    McGriff,   states   that   he     received   an    email     that

 attached a voicemail received from Ransom at Alliant for a renewal

 that stated “I’m not sure if you have been in contact with Mr.

 Littlestone as of yet, but I was just calling to collect some



                                       - 32 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 33 of 38 PageID 980



 information so we could quote up a proposal for you. . . .”              An

 email address at Alliant was provided.         (Doc. #37-4.)

       7. Defendant’s Surreply Declarations

       Not to be outdone, defendants filed a Second Declaration of

 Douglas Fields in response to the second declaration of Diaz

 regarding the calls made in the last few months before he left.

 D. Fields states that the calls were in the ordinary course of

 business on behalf of McGriff because most McGriff employees were

 working from home and exclusively using cell phones.             After his

 resignation, D. Fields learned that Diaz applied to Alliant and

 that she would be assigned to his team.         D. Fields called several

 times to discuss her starting work at Alliant, but he did not

 solicit or recruit Diaz in any of the phone calls.               D. Fields

 learned on July 20, 2021, that McGriff is still using his name and

 likeness to market products after his resignation.           (Doc. #40-1.)

       The Second Declaration of Jodee Ransom responds that she has

 no agreement with McGriff that would prevent her from competing

 against or soliciting from McGriff.           Ransom states that she did

 not take any confidential information when she left.           In response

 to the declaration of Gregory, Ransom states that she starts

 working   on   insurance    renewals    for    condominium     associations

 approximately 90 days prior to renewal being due, and she recalled

 the association was due from experience.          “Without any direction




                                   - 33 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 34 of 38 PageID 981



 from or involvement of Eugene Littlestone,” Ransom looked up the

 public information for the client to contact them.          (Doc. #40-2.)

       The Second Declaration of Eugene Littlestone states that may

 property managers contact him about continuing coverage, but that

 he did not solicit the customers.           E. Littlestone states that

 McGriff is interfering by refusing to release clients contrary to

 their wishes.      “Only after the property manager threatened to

 report McGriff to the Office of Insurance Regulation did McGriff

 finally release the association to change its broker of record to

 Alliant prior to the renewal.”        E. Littlestone notes that the 8

 customers who executed broker of record letters have not been

 identified by McGriff but that some stayed with McGriff due to the

 timing of a renewal deadline.       (Doc. #40-3.)

       8. Conclusion

       “[W]here material facts are not in dispute, or where facts in

 dispute are not material to the preliminary injunction sought,

 district courts generally need not hold an evidentiary hearing.”

 McDonald's Corp. v. Robertson, 147 F.3d 1301, 1313 (11th Cir.

 1998).

            “[W]here facts are bitterly contested and
            credibility determinations must be made to
            decide   whether   injunctive   relief   should
            issue,”   district    courts   must   hold   an
            evidentiary hearing on the propriety of
            injunctive   relief.    McDonald's   Corp.   v.
            Robertson, 147 F.3d 1301, 1312 (11th Cir.
            1998) (citing All Care Nursing Serv. , Inc. v.
            Bethesda Mem’l Hosp., Inc., 887 F.2d 1535,



                                   - 34 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 35 of 38 PageID 982



             1538 (11th Cir. 1989)] (further citation
             omitted). At that hearing, the Court sits as
             both factfinder and assessor of credibility.
             See Four Seasons Hotels and Resorts, B.V. v.
             Consorcio Barr, S.A., 320 F.3d 1205, 1211
             (11th Cir. 2003).

 Fla. Atl. Univ. Bd. of Trustees v. Parsont, 465 F. Supp. 3d 1279,

 1288–89 (S.D. Fla. 2020).       The Court finds that while this is a

 case of ‘bitterly contested’ facts, an evidentiary hearing is not

 required because substantial likelihood of success has not been

 shown.

       For example, D. Fields forwarded an email from a former client

 to a current McGriff employee so she could service the account.

 Further,    Kayla   Caride,    Kristin    Coke,   Isabel   Cuadrado,   Myra

 Irizarry,    Kate   Gilbert,    Alisa    Josephs,   Lesvia   Paz,   Rebecca

 Rodriguez, Jodee Ransom, Wanda Webb, Deaven Hogue, and Bianca

 Palomo all filed declarations stating that they left McGriff for

 employment at Alliant without solicitation.          Robert Soriana, the

 President of the Board for a condominium association in Punta

 Gorda, Florida, called E. Littlestone who informed him that he was

 subject to a non-solicitation agreement and could not solicit

 Soriana’s business.       The fact that Soriana actively chose to

 proceed with Alliant cannot be attributed to E. Littlestone as

 solicitation.       Donald Roedding, an association manager for a

 management company that provides services to over 215 condominium

 and homeowners associations, called E. Littlestone directly to ask




                                   - 35 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 36 of 38 PageID 983



 what happened and E. Littlestone informed Roedding that he had

 left McGriff and was bound by a non-solicitation agreement and

 could not solicit business.                  Roedding actively encouraged the

 associations       under      his     management      on       his    own      and    without

 solicitation for them to consider staying with E. Littlestone at

 Alliant.

       The   Court      finds    that    plaintiff         has    failed        to    meet    the

 extraordinary      burden      to   show     that    defendants,          subject       to    an

 employment agreement, likely solicited former clients or that they

 took client information when they resigned.

       B. Irreparable Injury

       “Injunctive relief is an extraordinary remedy that may only

 be awarded upon a clear showing that the plaintiff is entitled to

 such relief,” and not just the possibility of irreparable harm.

 Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008) (citing Mazurek v.

 Armstrong,       520   U.S.    968,    972    (1997)       (per      curiam)).         “[T]he

 asserted     irreparable        injury        must        be    neither        remote        nor

 speculative, but actual and imminent.”                    Siegel v. LePore, 234 F.3d

 1163, 1176 (11th Cir. 2000) (citations omitted).

       One of the reasons why injunctions are a favored remedy for

 breaches    of    restrictive       covenants        is    that      it   is    “inherently

 difficult” to determine “what damage actually is caused by the

 employee's breach of [of a restrictive covenant].”                                   Proudfoot

 Consulting Co. v. Gordon, 576 F.3d 1223, 1243 (11th Cir. 2009)



                                          - 36 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 37 of 38 PageID 984



 (quoting Capraro v. Lanier Bus. Prods., Inc., 466 So. 2d 212, 213

 (Fla. 1985) (citation omitted)).        The Court finds that plaintiff

 have failed to clearly show even the possibility of irreparable

 injury attributable to defendants.         Many of the customers clearly

 went of their own volition or at the solicitation of Donald

 Roedding, but not by the conduct of those subject to a restrictive

 covenant.

       C. Balancing Harm to Other Litigant

       The balancing of harms, based on the facts provided, favors

 denial of injunctive relief.         Plaintiff infers solicitation by

 defendants based on the timeline of departures, but no declarations

 have been provided of any clients who were unquestionably contacted

 and solicited.

       D. Public Interest

       While the Court has an interest in enforcing non-solicitation

 and confidentiality agreements, the Court also finds a public

 interest in the right of employees to seek employment elsewhere

 when unhappy with the conditions of employment as expressed by

 defendants.

       Accordingly, it is hereby

       ORDERED:

       Plaintiff's Motion for Temporary Restraining Order (Doc.




                                   - 37 -
Case 2:21-cv-00480-JES-NPM Document 67 Filed 09/21/21 Page 38 of 38 PageID 985



       #17), construed as a motion for preliminary injunction, is

 DENIED.

       DONE and ORDERED at Fort Myers, Florida, this            21st     day

 of September 2021.




 Copies:
 Counsel of Record




                                   - 38 -
